                                      Case 2:18-cv-09246-RGK-E Document 22-1 Filed 05/15/19 Page 1 of 5 Page ID #:77

                                      Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
                                  1   Michael J. Manning, Esq. (State Bar No. 286879)
                                  2   Craig G. Côté, Esq. (State Bar No. 132885)
                                      Osman M. Taher, Esq. (State Bar No. 272441)
                                  3   MANNING LAW, APC
                                      20062 S.W. Birch St., Suite 200
                                  4   Newport Beach, CA 92660
                                      Office: (949) 200-8755
                                  5   Fax: (866) 843-8308
                                      ADAPracticeGroup@manninglawoffice.com
                                  6
                                      Attorneys for Plaintiff: CARMEN JOHN PERRI
                                  7

                                  8

                                  9
                                                               UNITED STATES DISTRICT COURT
                                 10

                                 11                           CENTRAL DISTRICT OF CALIFORNIA
                                 12
                                                                               Case No.: 2:18-cv-09246-RGK-E
                                 13    CARMEN JOHN PERRI, an
                                 14    individual;
                                                                               MOTION FOR LEAVE TO AMEND
                                 15                                            PLAINTIFF’S COMPLAINT
                                                 Plaintiff,
                                 16                                            DATE: June 17, 2019
                                       vs.
                                 17                                            TIME: 9:00 a.m.
                                                                               COURTROOM: 850
                                 18
                                       PUBLIC STORAGE, a business of
                                 19                                            HON. R. GARY KLAUSNER
                                       unknown form; DOE, a business of
                                 20    unknown form; and DOES 2-10,
                                       inclusive,
                                 21

                                 22               Defendants.
                                 23
20062 S.W. BIRCH ST., STE. 200
  NEWPORT BEACH, CA 92660




                                 24
     MANNING LAW, APC




                                 25

                                 26

                                 27

                                 28



                                                          MOTION FOR LEAVE TO AMEND COMPLAINT
                                                                            1
                                      Case 2:18-cv-09246-RGK-E Document 22-1 Filed 05/15/19 Page 2 of 5 Page ID #:78


                                  1        I.       INTRODUCTION
                                  2              On October 29, 2018, Plaintiff CARMEN JOHN PERRI (“Plaintiff”) filed the
                                  3   complaint in this case alleging violations of the Americans With Disabilities Act
                                  4   (“ADA”) and the Unruh Civil Rights Act (“Unruh Act”). [ECF No. 1]. The Plaintiff’s
                                  5   complaint alleges that Public Storage and the property on which it is located at 10100
                                  6   South La Cienega Blvd, Lennox, CA 90304 (“Subject Property”) are not accessible to
                                  7   persons with disabilities.
                                  8              On November 27, 2018, Defendant filed an answer[ECF No. 10].
                                  9              On May 2, 2019, Plaintiff’s expert, Kenneth Arrington who is a Certified Access
                                 10   Specialist (“CASp”), inspected the Subject Property. Plaintiff now moves to amend
                                 11   his Complaint to elaborate on the barrier areas addressed in the Complaint by adding
                                 12   additional factual allegations and additional violations found by Plaintiff’s expert
                                 13   during the May 2, 2019 inspection.
                                 14              Plaintiff initiated the meet and confer process regarding the instant motion on
                                 15   May 8, 2019 and attempted contact again on May 15, 2019. Defendant has not yet
                                 16
                                      responded to Plaintiff’s attempts to meet and confer. See Declaration of David M.
                                 17
                                      Fitzgerald.
                                 18
                                           II.      LEGAL STANDARD
                                 19
                                                 Rule 15(a) of the Federal Rules of Civil Procedure gives parties the opportunity
                                 20
                                      to amend their pleadings in two different circumstances. The first circumstance, which
                                 21
                                      is not available to Plaintiff at this time, is Amending as a Matter of Course. This is an
                                 22
                                      automatic amendment that is allowed as long as it is done either before a response to
                                 23
                                      the pleading is filed or 20 days after the pleading sought to be amended is filed.1
20062 S.W. BIRCH ST., STE. 200
  NEWPORT BEACH, CA 92660




                                 24
     MANNING LAW, APC




                                                 Secondly, if time has passed or a responsive pleading has been filed, the
                                 25
                                      amending party’s only other option is to either seek the consent of the opposing party
                                 26

                                 27

                                 28   1
                                          FRCP 15(a)1


                                                             MOTION FOR LEAVE TO AMEND COMPLAINT
                                                                               2
                                      Case 2:18-cv-09246-RGK-E Document 22-1 Filed 05/15/19 Page 3 of 5 Page ID #:79


                                  1   to amend, or obtain leave to amend from the court.2 When seeking leave to amend
                                  2   from the court, the court will give leave to amend “when justice so requires.”3
                                  3   Generally, leave to amend will be granted unless the weighing of several factors shows
                                  4   that the amendment would be inappropriate.4 It may be denied where it creates an
                                  5   element of undue surprise or prejudice to the opposing party.5 Courts have pointed out
                                  6   that no unfair prejudice should be found simply because a party has to defend against a
                                  7   better-pleaded claim.6 Where a deficiency could be cured by an amendment, leave to
                                  8   amend should be granted.7
                                  9        III.   ARGUMENT
                                 10           As stated above, Defendant has violated the ADA and Unruh Act by failing to
                                 11   provide a facility that is accessible to persons with disabilities. Plaintiff seeks leave of
                                 12   Court to elaborate on the areas addressed in the Complaint by adding additional factual
                                 13   allegations and additional violations found by Plaintiff’s expert during the March 24,
                                 14   2019 inspection. Motions to Amend should be granted as justice so requires and
                                 15   Plaintiff is entitled to relief from Defendants based upon a Complaint conforming to
                                 16
                                      the evidence which seeks complete relief.      As such, justice requires that Plaintiff be
                                 17
                                      granted leave to amend Plaintiff’s operative pleading.
                                 18
                                      2
                                          FRCP 15(a)2
                                 19
                                      3
                                 20
                                          FRCP 15(a)2
                                      4
                                 21    United States ex rel. Lee v. SmithKline Beecham, Inc., 245 F. 3d. 1048, 1052 (9th
                                      Cir. 2001) (Weighing bad faith undue delay, prejudice and futility)
                                 22
                                      5
                                      Eminence Capital, L.L.C. v. Aspeon, Inc., 316 F. 3d 1048 1052 (9th Cir. 2003) (“[I]t
                                 23
20062 S.W. BIRCH ST., STE. 200




                                    is the consideration of prejudice to the opposing party that carries the greatest
  NEWPORT BEACH, CA 92660




                                 24 weight.”)
     MANNING LAW, APC




                                      6
                                 25   Popp Telcom, Inc. v. American Sharecom, Inc., 210 F.3d 928, 943 (8th Cir. 2000)
                                 26
                                    (“The inclusion of a claim based on facts already known or available to both sides does
                                    not prejudice the non-moving party.”)
                                 27   7
                                        Lopez v Smith, 203 F. 3d 1122, 1130 (9th Cir. 200) (leave to amend should be
                                 28   granted even if not requested).


                                                          MOTION FOR LEAVE TO AMEND COMPLAINT
                                                                            3
                                      Case 2:18-cv-09246-RGK-E Document 22-1 Filed 05/15/19 Page 4 of 5 Page ID #:80


                                  1         Motions to amend should only be denied if granting the motion would cause
                                  2   undue surprises or prejudice to other party. At this stage of litigation and the nature of
                                  3   the requested amendment, Defendant’s strategy in defending this matter will be
                                  4   minimally affected as Defendant and defense counsel are readily familiar with both the
                                  5   allegations and associated causes of action. Indeed, Plaintiff’s Complaint states that
                                  6   Plaintiff will seek to inspect the Subject Property and amend the Complaint upon
                                  7   completion of the inspection. [ECF No. 1 at p. 5]. Moreover, the Parties have not yet
                                  8   begun discovery beyond the site inspection. Since the amended Complaint would not
                                  9   materially change any position Defendant has taken, this would not constitute undue
                                 10   surprise on the Defendants.
                                 11         For the reasons discussed above, Plaintiff’s amendment would not adversely
                                 12   affect Defendant’s defenses.       Thus, it would not constitute undue prejudice on
                                 13   Defendant as the opposing party.
                                 14      IV.   CONCLUSION
                                 15         This Court should grant Plaintiff leave to amend Plaintiff’s Complaint because
                                 16
                                      justice does so require. It would not cause undue surprise or prejudice to Defendant
                                 17
                                      because it neither adversely affects Defendant, nor does it substantially change
                                 18
                                      Defendant’s defenses. In no way does it cause prejudice to Defendant as Defendant is
                                 19
                                      already preparing to defend in relatively the same manner as it would after an
                                 20
                                      amendment to Plaintiff’s operative pleading. Therefore, in weighing these factors, this
                                 21
                                      Court should grant Plaintiff’s Motion for Leave to Amend the Complaint.
                                 22

                                 23
20062 S.W. BIRCH ST., STE. 200
  NEWPORT BEACH, CA 92660




                                 24
     MANNING LAW, APC




                                 25

                                 26   Dated: May 15, 2019           MANNING LAW, APC
                                 27
                                                                       By: /s/ Joseph R. Manning, Jr., Esq.
                                 28
                                                                          Joseph R. Manning Jr., Esq.

                                                          MOTION FOR LEAVE TO AMEND COMPLAINT
                                                                            4
                                      Case 2:18-cv-09246-RGK-E Document 22-1 Filed 05/15/19 Page 5 of 5 Page ID #:81


                                  1                                    Michael J. Manning, Esq.
                                                                       Craig G. Côté, Esq.
                                  2                                    Osman M. Taher, Esq.
                                  3                                    Attorneys for Plaintiff
                                  4

                                  5

                                  6

                                  7

                                  8

                                  9

                                 10

                                 11

                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23
20062 S.W. BIRCH ST., STE. 200
  NEWPORT BEACH, CA 92660




                                 24
     MANNING LAW, APC




                                 25

                                 26

                                 27

                                 28



                                                       MOTION FOR LEAVE TO AMEND COMPLAINT
                                                                         5
